

Executive Officers
 
Exhibit 10.1
(Double Trigger)
 
 



Archer-Daniels-Midland Company
2009 Incentive Compensation Plan


Stock Option Award Terms and Conditions


These Terms and Conditions are part of a Stock Option Award Agreement (the
“Agreement”) that governs a Stock Option Award made to you as an employee of the
Archer-Daniels-Midland Company (the “Company”) or one of its Affiliates pursuant
to the terms of the Company’s 2009 Incentive Compensation Plan, as amended (the
“Plan”). The Agreement consists of a notice of Stock Option Award that has been
provided to you (the “Notice”), these Terms and Conditions and the applicable
terms of the Plan which are incorporated into the Agreement by reference,
including the definitions of capitalized terms contained in the Plan.


Section 1. Grant of Option. The grant of this Stock Option Award to you is
effective as of the Date of Grant specified in the Notice. This Option provides
you with the right to purchase, during the Option Term described in Section 3
below, up to the number of shares of the Company’s common stock specified in the
Notice (the “Option Shares”). This Option may be exercised and the Option Shares
purchased at the price per share (the “Option Price”) specified in the Notice.
This Option shall be treated as a Nonqualified Stock Option under the Plan.


Section 2. Vesting and Exercise Schedule. Subject to the provisions of Sections
4, 8 and 10 below, this Option shall become vested and exercisable as to the
Option Shares in installments in accordance with the vesting and exercise
schedule set forth in the Notice. At times in this Agreement, when the vesting,
exercise or cancellation of this Option (or portion thereof) and the
corresponding right to acquire Option Shares thereunder is discussed, for ease
of reference the document will refer to the vesting, exercise or cancellation,
as applicable, of “Option Shares.”


Section 3. Option Term. Option Shares that become exercisable pursuant to
Section 2 or 8 hereof may be purchased at any time following vesting and prior
to the expiration of the Option Term. For purposes of this Agreement, the
“Option Term” shall commence on the Date of Grant and shall expire on the day
prior to the tenth anniversary thereof (the “Scheduled Termination Date”),
unless earlier terminated as provided in Section 4 or Section 10 below. Upon the
expiration of the Option Term, any unexercised Option Shares shall be cancelled
and shall be of no further force or effect.


Section 4. Effect of Termination of Service. Except as set forth below in this
Section 4 or in Section 8 below, if you cease to be an Employee other than as a
result of your death, Retirement or Disability prior to the occurrence of any
otherwise applicable vesting date or event provided in Section 2 above, you
shall (i) forfeit the Option Shares that have not yet become vested, which shall
be cancelled and be of no further force or effect, and (ii) subject to Section
10 below, retain the right to exercise any Option Shares that have previously
become vested until the earlier of (A) the date three months after the effective
date of such termination of service, or (B) the Scheduled Termination Date. If
you cease to be an Employee as a result of Retirement or Disability, then
subject to Section 8 and Section 10 below, you shall (i) continue to vest in the
Option Shares in accordance with the provisions of Section 2 above, and (ii)
retain the right to exercise all vested Option Shares until the Scheduled
Termination Date. If you cease to be an Employee as a result of death, then all
Option Shares shall become fully and immediately vested and exercisable upon
your death, and shall remain exercisable until the Scheduled Termination Date.


Section 5. Procedure for Exercise. The Option may be exercised, in whole or part
(for the purchase of whole Shares only), by delivery by you to the Company (in
accordance with such procedures as the


US.108485693.02

--------------------------------------------------------------------------------





Committee may prescribe) of a written notice of exercise in the form specified
by the Company (the “Exercise Notice”), along with payment in full of the Option
Price in accordance with Section 6 below and payment of applicable withholding
tax obligations in accordance with Section 7 below. The Exercise Notice shall:
(i) state the number of Option Shares being exercised; (ii) state the method of
payment for the Option Shares and tax withholding pursuant to Section 7; (iii)
include any representation or certification that may be required of you pursuant
to Sections 9 or 10 below ; (iv) if the Option shall be exercised by any person
other than you pursuant to Section 13 below, be accompanied by appropriate proof
of the right of such person to exercise the Option; and (v) comply with such
further requirements consistent with the Plan as the Committee may from time to
time prescribe.


Section 6. Payment of Option Price. Payment of the Option Price shall be made
(i) in cash or by cash equivalent, (ii) by tendering, either by actual delivery
of Shares or by attestation, previously acquired Shares having an aggregate Fair
Market Value on the date of exercise equal to the total Option Price, (iii) by
irrevocably authorizing a third party with which you have a brokerage or similar
relationship to sell the Shares (or a sufficient portion of such Shares)
acquired upon the exercise of the Option and remit to the Company a portion of
the sale proceeds sufficient to pay the total Option Price, (iv) by authorizing
the Company to withhold from the number of Option Shares as to which the Option
is being exercised a number of Shares having an aggregate Fair Market Value on
the date of exercise equal to the total Option Price, or (v) a combination of
the methods described above. Issuance and delivery of Shares upon such exercise
shall be evidenced by a stock certificate or appropriate entry on the books of
the Company or a duly authorized transfer agent of the Company, and shall be
subject to all conditions precedent specified in the Plan and this Agreement,
including Sections 7 and 9 below.


Section 7. Withholding Taxes. You shall be responsible for the payment of any
withholding taxes upon the occurrence of any event in connection with the Option
(for example, exercise of the Option) that the Company determines may result in
any tax withholding obligation, including any social security obligation. The
issuance and delivery of any Shares upon exercise of the Option shall be
conditioned upon the prior payment by you, or the establishment of arrangements
satisfactory to the Company for the payment by you, of all such withholding tax
obligations. You hereby authorize the Company (or the Affiliate that employs
you) to withhold from salary or other amounts owed to you any sums required to
satisfy withholding tax obligations in connection with the Option.  If you wish
to satisfy such withholding tax obligations by delivering Shares you already own
or by having the Company retain a portion of the Option Shares that would
otherwise be delivered to you upon exercise, you must make such a request which
shall be subject to approval by the Company.


Section 8. Change of Control. In the event a Change of Control occurs during the
Option Term, the following provisions shall apply:


(a)    Termination After a Change of Control. If, within 24 months after a
Change of Control (i) described in paragraphs (a), (d) or (e) of Section 2.7 of
the Plan or (ii) that constitutes a Business Combination as defined in paragraph
(c) of Section 2.7 of the Plan and in connection with which the surviving or
acquiring entity (or its parent entity) has continued, assumed or replaced this
Stock Option Award, you cease to be an Employee due either to an involuntary
termination for reasons other than Cause (as defined in Section 8(f) below) or
to a resignation for Good Reason (as defined in Section 8(e) below), then this
Option shall become fully and immediately vested and exercisable with respect to
all of the previously unexercised Option Shares and shall remain exercisable
until the Scheduled Termination Date.


(b)    Option Not Continued, Assumed or Replaced. If this Stock Option Award is
not continued, assumed or replaced in connection with a Change of Control that
constitutes a Business Combination as


2



--------------------------------------------------------------------------------





contemplated by clause (ii) of Section 8(a) above, then, contingent upon the
consummation of the Business Combination, this Option shall become fully and
immediately exercisable with respect to all of the previously unexercised Option
Shares for such period of time prior to the effective time of the Business
Combination as is deemed fair and equitable by the Committee, and shall
terminate at the effective time of the Business Combination. The Committee shall
provide written notice of the period of accelerated exercisability this Option
to you, and any exercise of this Option to the extent its exercisability has
been accelerated as provided in this Section 8(b) shall be conditioned upon the
consummation of the Business Combination and shall be effective only immediately
before such consummation.


(c)    Fundamental Change. In connection with any Change of Control that
constitutes a Fundamental Change as the term is defined in Article 20 of the
Plan, the Committee retains the discretion to take any action with respect to
this Stock Option Award contemplated by Article 20 of the Plan, including in
connection with a Change of Control described in paragraph (b) of Section 2.7 of
the Plan or a Change of Control that constitutes a Business Combination.


(d)    Assumption or Replacement. For purposes of this Section 8, this Stock
Option Award will be considered assumed or replaced if, in connection with the
Change of Control transaction and in a manner consistent with Code Section 409A,
either (i) the contractual obligations represented by this Award are expressly
assumed by the surviving or acquiring entity (or its parent entity) with
appropriate adjustments to the number and type of securities subject to this
Award and the exercise price thereof that preserves the intrinsic value of this
Award existing at the time of the Change of Control transaction, or (ii) you
have received a comparable option award that preserves the intrinsic value of
this Award existing at the time of the Change of Control transaction and is
subject to substantially similar terms and conditions as this Award.


(e)    Good Reason. For purposes of this Section 8, “Good Reason” shall have the
meaning specified in your employment agreement with the Company or an Affiliate,
or, if you are not employed pursuant to an employment agreement or are party to
an employment agreement that does not define the term, “Good Reason” shall mean
any of the following events that occurs without your prior written consent:


(i)    you experience a material diminution in your employment duties, authority
or responsibilities as compared to your duties, authority and responsibilities
as in effect during the 90-day period immediately preceding the Change of
Control;


(ii)    you experience a material diminution in your compensation as compared to
your compensation as in effect during the 90-day period immediately preceding
the Change of Control, or as the same may have been increased from time to time
thereafter;


(iii)    you are required to be based at any office or location that is in
excess of 50 miles from the principal location of your work during the 90-day
period immediately preceding the Change of Control; or


(iv)    any action or inaction that constitutes a material breach by the Company
or an Affiliate of any agreement under which you provide services to the Company
or such Affiliate.


Before a resignation by you will constitute a resignation for Good Reason, you
must give the Company or applicable Affiliate a notice of resignation within 30
calendar days of the occurrence of the event alleged to constitute Good Reason.
The notice must set forth in reasonable detail the specific reason for the
resignation and the facts and circumstances claimed to provide a basis for
concluding that such resignation is for Good Reason. Failure to provide such
notice within such 30-day period shall be conclusive proof that you do not


3



--------------------------------------------------------------------------------





have Good Reason to terminate employment. In addition, Good Reason shall exist
only if the Company or applicable Affiliate fails to remedy the event or events
constituting Good Reason within 30 calendar days after receipt of the notice of
resignation from you.


(f)    Cause. For purposes of this Agreement, “Cause” shall have the meaning
specified in your employment agreement with the Company or an Affiliate, or, in
the case you are not employed pursuant to an employment agreement or are party
to an employment agreement that does not define the term, “Cause” shall mean any
of the following acts by you: (i) embezzlement or misappropriation of corporate
funds, (ii) any acts resulting in a conviction for, or plea of guilty or nolo
contendere to, a charge of commission of a felony, (iii) misconduct resulting in
injury to the Company or any Affiliate, (iv) activities harmful to the
reputation of the Company or any Affiliate, (v) a violation of Company or
Affiliate operating guidelines or policies, (vi) willful refusal to perform, or
substantial disregard of, the duties properly assigned to you, or (vi) a
violation of any contractual, statutory or common law duty of loyalty to the
Company or any Affiliate.


Section 9. Securities Law Compliance. No Option Shares shall be purchased upon
the exercise of the Option unless and until the Company and/or you shall have
complied with all applicable federal, state or foreign registration, listing
and/or qualification requirements and all other requirements of law or of any
regulatory agencies having jurisdiction, unless the Committee has received
evidence satisfactory to it that you may acquire such Shares pursuant to an
exemption from registration under the applicable securities laws. Any
determination in this connection by the Committee shall be final, binding, and
conclusive. The Company reserves the right to legend any Share certificate or
book-entry, conditioning sales of such shares upon compliance with applicable
federal and state securities laws and regulations.


Section 10. Forfeiture of Award and Compensation Recovery.


(a)    Forfeiture Conditions. Notwithstanding anything to the contrary in this
Agreement, if (i) you engage in intentional misconduct pertaining to any
financial reporting requirement under the Federal securities laws resulting in
the Company’s being required to prepare and file an accounting restatement with
the Securities and Exchange Commission (the “SEC”) as a result of such
misconduct, other than a restatement due to changes in accounting policy, (ii)
there is a material negative revision of a financial or operating measure on the
basis of which incentive compensation was awarded or paid to you, (iii) you
engage in any fraud, theft, misappropriation, embezzlement, or dishonesty to the
material detriment of the Company’s financial results as filed with the SEC, or
(iv) during the term of your employment with the Company and its Affiliates, or
during the period following Retirement or Disability and prior to the final
vesting date specified in the vesting and exercise schedule referenced in
Section 2 above, you breach any non-compete or confidentiality restrictions
applicable to you (including the non-compete restriction in paragraph (b)
below), then (x) you shall immediately forfeit this Option and all rights
thereunder shall cease, including any right to exercise any unexercised portion
of the Option, and (y) if the Option has been exercised, in whole or in part,
then (A) the Option Shares issued upon exercise of the Option shall be forfeited
and returned to the Company and you shall be repaid the lesser of (1) the
then-current Fair Market Value per Share or (2) the Option Price paid for such
Option Shares, or (B) if you have sold or otherwise transferred the Option
Shares during the three-year period preceding the event specified in clauses
(i)-(iv) above, you will be required to pay to the Company in cash an amount
equal to the gain realized by you from the exercise of such Option (measured by
the difference between the Fair Market Value of the Option Shares on the date of
exercise and the Option Price paid by you).


(b)    Competition After Retirement or Disability. The Option Shares that would
otherwise continue to vest after you cease to be an Employee due to Retirement
or Disability as provided in Section 4 above shall continue to vest only if,
prior to the final vesting date specified in the vesting and exercise


4



--------------------------------------------------------------------------------





schedule referenced in Section 2 above, you do not engage in any activities that
compete with the business operations of the Company and its Affiliates,
including, but not limited to, working in any capacity for another company
engaged in the processing of agricultural commodities, the manufacturing of
biodiesel, ethanol, or food and feed ingredients, or the operation of grain
elevators and crop origination and transportation networks. Prior to the
exercise of this Option, you may be required to certify to the Company and
provide such other evidence to the Company as the Company may reasonably require
that you have not engaged in any activities that compete with the business
operations of the Company and its Affiliates since you ceased to be an Employee
due to Retirement or Disability.


(c)    Compensation Recovery Policy. To the extent that this Award and any
compensation associated therewith is considered “incentive-based compensation”
within the meaning and subject to the requirements of Section 10D of the
Exchange Act, this Award and any compensation associated therewith shall be
subject to potential forfeiture or recovery by the Company in accordance with
any compensation recovery policy adopted by the Board or the Committee in
response to the requirements of Section 10D of the Exchange Act and any
implementing rules and regulations thereunder adopted by the Securities and
Exchange Commission or any national securities exchange on which the Company’s
Shares are then listed.  This Agreement may be unilaterally amended by the
Committee to comply with any such compensation recovery policy. 


Section 11. No Rights as Stockholder or Employee.


(a)    No Stockholder Rights Before Exercise. You shall not have any privileges
of a stockholder of the Company with respect to any Option Shares subject to
(but not yet acquired upon valid exercise of) the Option, nor shall the Company
have any obligation to pay any dividends or otherwise afford any rights to which
holders of Shares are entitled with respect to any such Option Shares, until the
date a stock certificate evidencing such Shares has been issued or an
appropriate book-entry in the Company’s stock register has been made.


(b)    No Rights as Employee. Nothing in this Agreement or the Option shall
confer upon you any right to continue as an Employee of the Company or any
Affiliate or to interfere in any way with the right of the Company or any
Affiliate to terminate your employment at any time.


Section 12. Adjustments. If at any time while the Option is outstanding, the
number of outstanding Shares is changed by reason of a reorganization,
recapitalization, stock split or any of the other events described in Section
4.3 of the Plan, the number and kind of Option Shares and/or the Option Price of
such Option Shares shall be adjusted in accordance with the provisions of the
Plan. In the event of certain corporate events specified in Article 20 of the
Plan, this Option may be replaced by a substituted option award or canceled in
exchange for payment of cash in accordance with the procedures and provisions of
Article 20 of the Plan.


Section 13. Restriction on Transfer of Option. The Option may not be
transferred, pledged, assigned, hypothecated or otherwise disposed of in any way
by you, except as provided in Section 6.10(b) of the Plan. This Option may be
exercisable during your lifetime only by you, by your legal guardian, committee
or legal representative if you become legally incapacitated, or by a permitted
transferee. The Option shall not be subject to execution, attachment or similar
process. Any attempted assignment, transfer, pledge, hypothecation or other
disposition of the Option contrary to the provisions of this Section 13 and
Section 6.10(b) of the Plan, or the levy of any execution, attachment or similar
process upon the Option, shall be null and void and without effect.




5



--------------------------------------------------------------------------------





Section 14. Notices. Any notice hereunder by you shall be given to the Company
in writing and such notice shall be deemed duly given only upon receipt thereof
at the following address: Corporate Secretary, Archer-Daniels-Midland Company,
4666 Faries Parkway, Decatur, Illinois 62526, or at such other address as the
Company may designate by notice to you. Any notice hereunder by the Company
shall be given to you in writing and such notice shall be deemed duly given only
upon receipt thereof at such address as you may have on file with the Company.


Section 15. Construction. The construction of the Notice and these Terms and
Conditions is vested in the Committee, and the Committee’s construction shall be
final and conclusive. The Notice and these Terms and Conditions are subject to
the provisions of the Plan, and to all interpretations, rules and regulations
which may, from time to time, be adopted and promulgated by the Committee
pursuant to the Plan. If there is any conflict between the provisions of the
Notice and these Terms and Conditions on the one hand and the Plan on the other
hand, the provisions of the Plan will govern.


Section 16. Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Illinois, without giving effect to the
choice of law principles thereof.


Section 17.    Binding Effect. This Agreement will be binding in all respects on
your heirs, representatives, successors and assigns, and on the successors and
assigns of the Company.




By indicating your acceptance of this Stock Option Award, you agree to all the
terms and conditions described above and contained in the Notice and in the Plan
document.








dms.us.51219465.01


6

